Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed November 24, 2020 (pages 6 - 7), with respect to the rejection(s) of claims 1 - 3, 5 - 8, 11 - 13, 15 and 18 - 20 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Patterson, US 1,343,641.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 5 - 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patterson, US 1,343,641.
Regarding Claim 1, Patterson discloses a tether clip [for interconnecting an anchor structure (e.g., 13) and an accessory (e.g., 23)], comprising: an upper clamping member 1x having an upper contact area (upper contact area being defined by an area of arm 3 between 20 and 2) positioned between an upper o having a lower contact area (lower contact area being defined by an area of arm 4 between 20 and 2) positioned between a lower clamping end (see the annotated figure below) and an upper lanyard receiving end (see the annotated figure below), the lower clamping member (1o) being pivotally connected (via pivot 2) to the upper clamping member (1x); a biasing member (7, 8, 9) interconnecting the upper clamping member (1x) and the lower clamping member (1o) and biasing the upper clamping member (1x) and the lower clamping member (1o) in a closed position (as shown in the figure); [wherein the lower lanyard receiving end and the upper lanyard receiving end are adapted (via orifices 19, 20) to receive a lanyard (e.g., of elements 21, 22) connected to the accessory (e.g., 23)]; wherein pressure (i.e., pressure P exerted in opposing directions as depicted in the annotated figure) exerted on the upper contact area (3) and the lower contact area (4) overcomes the biasing member (9) to move the upper clamping member (1x) and the lower clamping member (1o) in an open position (after the clamping members are pivoted away at the bolt 2) [for receiving the anchor structure between the upper clamping end and the lower clamping end]; and [wherein when the lanyard is under a tensile load (via a downward load applied on link 23), a lateral force (FxL, FxU, depicted in the annotated figure) is exerted on the lower lanyard receiving end and the upper lanyard receiving end, which translates to a torsional load (about pivot 2) on the upper clamping end and the 
Claim language set in brackets set forth above and below in this office action are considered by the examiner to be intended use that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to that of the tether clip, the prior art must only be capable of performing the functional recitations in order to be applicable, and in the instant case, the examiner maintains that the clip disclosed by Patterson (US 1,343,641), is indeed capable of the intended use statements. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.

    PNG
    media_image1.png
    651
    674
    media_image1.png
    Greyscale

o) and places a biasing force on the upper contact area (3).
Regarding Claim 5, Patterson discloses the tether clip of claim 1, wherein the upper and lower clamping members (1x, 1o) are pivotally connected between (at bolt 2) the upper and lower contact areas (3, 4) and the upper and lower clamping ends (see the annotated figure above).
Regarding Claim 6, Patterson discloses the tether clip of claim 1, wherein the upper clamping end has an upper engaging surface 11o and the lower clamping end has a lower engaging surface 11o.
Regarding Claim 7, Patterson discloses the tether clip of claim 6, wherein at least one of the upper engaging surface and the lower engaging surface includes a plurality of protrusions (the surface includes protruding serrations) that are angled inward.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2 is rejected under 35 U.S.C. 103 as being unpatentable over Patterson, US 1,343,641.
Regarding Claim 2, Patterson discloses the tether clip of claim 1 except for wherein the upper clamping member (1x) and the lower clamping member (1o) are made of at least one of the materials selected from the group consisting of nylon, thermoplastic, polycarbonate, polyethylene, metal, and wood.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to consider a known material such as plastic or metal to form the tether clip of Patterson, since it has been held to be within the general skill of a worker in the art to select a known (commercially available) material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claims 8 - 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11 - 13 and 15 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a tether clip comprising a first opening between the first connector (210) and the second connector (212), a second opening between the third connector (219) and the fourth connector (220), a channel between the fifth connector (140) and the sixth connector (142) and  in combination with the other structural elements of Claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737.  The examiner can normally be reached on Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/R.D./Examiner, Art Unit 3677                                                                                                                                                                                                        
/Robert Sandy/Primary Examiner, Art Unit 3677